Title: From George Washington to John Robinson, 1 September 1758
From: Washington, George
To: Robinson, John


To Jno. Robinson Esqr. Speaker. 
My dear Sir,Camp at Fort Cumbd 1 Septemr 1758.    We are still Incampd here—very sickly—and quite dispirited at the prospect before Us—That appearance of Glory once in view—that hope—that laudable Ambition of Serving Our Country, and meriting its applause, is now no more! Tis dwindled into ease—Sloth—and fatal inactivity—and in a Word, All is lost. if the ways of Men in power, like the ways of Providence are not Inscrutable—why ⟨erasure⟩ they not? for we who view the Action’s of great Men at ⟨so vast⟩ a distance, can only form conjectures agreable to the small extent of our knowledge—and ignorant of the comprehensive Schemes intended, mistake, plaugily, in judging by the Lump—this may be, and yet every F—l will have his Notions—prattle & talk away—and pray why may not I?
We seem then—to act under an evil Geni—the conduct of our Leaders (if not actuated by superior Orders) is temperd with something—I dont care to give a name to—in⟨deed⟩ I will go further, and say they are d——s, or something worse to P—s—v—n Artifice—to whose selfish views I attribute the miscarriage of this Expedition, for nothing now but a miracle can bring this Campaigne to a happy Issue.
In my last I told you (I think) that I had employd my little abilities in opposing the measures then concerting. To do this I not only represented the advancd Season—the difficulties of cutting a new Road over these Mountain’s—the little time left for that Service—the Moral certainty of its obstructing our March, and the miscarriage of the Expedition consequent thereupon—but I indeavourd to represent also the great struggle Virginia had made this Year in raising a Second Regiment at so

short a notice and great expence—and her inability of a future exertion in case of need; I spoke my Fears concerning the Southern Indians in the event of a miscarriage; and in fine spoke all unavailingly, for the Road was immediately begun, and since then, from one to two Thousand Men have constantly wrought upon it. By the last Accts I receivd they had cut it to the Foot of Lawrel Hill about 35 Miles and I suppose by now 15,00 Men have taken post at Loyal hanning, about 10 Miles further, where our next Fort is intended to be constructed.
We have certain Intelligence that the French Strength at Fort Duquesne the 13th Ulto did not exceed 800 Men, Indians Included; of whom their appeard to be 3 or 400—this Acct is corroborated on all hands. two officers of the first Virginia Regiment in different Part⟨ies⟩ and at different times, having come from thence since that time, after lying a day or two in full view of the Fort Secreted, and observing the motions and strength of the Enemy.
See therefore how our time has been mispent—behold the golden oppertunity lost—& perhaps never ⟨may after again⟩—How is it to be accounted for? can G——l F——s have Orders for this? Impossible: Will then our Injurd Country pass by such abuses? I hope not. Rather let a full representation of the matter go to His Majesty. Let him know how grossly his ⟨Honr⟩ and the Publick money has been prostituted. I wish I was sent immediately home ⟨erasure⟩ some other on this Errand. I think without vanity I coud set the Conduct of this Expedition in its true colours, having taken some pains, perhaps more than any other to dive into the bottom of it. But no more, adieu my dear Sir—It has long been the luckless Fate of poor Virginia to fall a Victim to the views of her Crafty Neighbours; and yield her honest efforts to promote their common Interests, at the expence of much Blood & Treasure; while ⟨her⟩ sincerety ⟨justified⟩ her Measures. We now can only bewail that blindness, and wish for happier times, which seem at so remote a distance that ⟨illegible⟩ rather to be wishd than expected.
Colo. Byrd who is really unwell joins me in Compliments to you—the Attorney and the rest of our Friends—I am with the Utmost Sincerity My Dr Sir Yr Most Obedt & Obligd Friend and Servt

Go: Washington

